Citation Nr: 0532024	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for elevated 
cholesterol.



REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to January 1971, and from December 1974 until he 
retired in October 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for service connection for 
neck, left ankle, and bilateral hip disabilities, and 
elevated cholesterol (i.e. hyperlipidemia).  


FINDINGS OF FACT

1.  Although the veteran reports experiencing intermittent 
pain, the medical evidence of record indicates he does not 
currently have neck, left ankle, and bilateral hip 
disabilities.

2.  The veteran has a history of elevated cholesterol levels, 
but there is no evidence of an underlying or resulting 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not currently have neck, left ankle, or 
bilateral hip disabilities that are a residual of a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The veteran currently does not have a disability related 
to elevated cholesterol levels that is a residual of a 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in February 2003 
and June 2005.  In this case, the VCAA was enacted after the 
RO's initial adjudication of his claims.  So obviously the RO 
could not comply with the requirement that the VCAA notice 
precede the initial RO adjudication.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the February 2003 VCAA notice letter provided the 
veteran with ample opportunity to respond before the RO's 
June 2005 SSOC, wherein the RO readjudicated his claims based 
on the additional evidence that had been obtained since the 
initial rating decision in question, SOC, and any prior 
SSOCs.  Prior to the June 2005 SSOC, at the April 2005 
hearing at the RO, he said he was not receiving ongoing 
treatment for his neck, left ankle or hips, but he was 
receiving ongoing treatment at the VA Medical Center in 
Albany (VAMC), New York (see transcript of the hearing, pg. 
7).  Accordingly, VA outpatient treatment (VAOPT) records 
were obtained from the VAMC in Albany.  Since then, he has 
not indicated he has any additional relevant evidence to 
submit or which needs to be obtained.  So under these 
circumstances, the Board finds he has been afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim[s] by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the February 2003 and June 2005 letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The June 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession that pertained to his claims.  
Thus, the content of these two letters provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VAOPT records.  VA 
examinations were scheduled in March 1998, October 1999, and 
May 2005.  In April 2005, he also testified before a hearing 
officer at the RO.  A transcript of that proceeding is of 
record.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (degenerative 
joint disease (DJD)), are presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

Entitlement to Service Connection for a Neck Disability

The veteran claims he injured his neck during two motor 
vehicle accidents (MVAs) - in 1970 and 1984 (see transcript 
of hearing, pg 4).  His SMRs confirm he was involved in a MVA 
in June 1970 and sustained whiplash.  In July 1984, he was in 
another MVA and complained of low back and neck pain.  In May 
1997, his report of medical history for his physical 
examination prior to retirement indicates he reported 
intermittent neck pain.  

The report of the May 2005 VA examination indicates the 
veteran said he had no neck pain, but rather - pain in his 
lower back that radiated into his lower extremities.  (Note:  
The RO granted service connection for a chronic thoraco-
lumbar strain in August 1998.)  Upon physical examination of 
his cervical spine, no abnormalities were noted, and range of 
motion was within normal limits without evidence of pain.  
There were no neurological findings in the upper extremities.   

Only a month later, during the April 2005 hearing, the 
veteran said he continued to have problems with his neck and 
experienced flare ups - mostly on the right side radiating 
down his right arm (pg. 5).  But there has been no record of 
ongoing treatment for neck pain since the MVAs in question.  
Furthermore, there is no medical evidence he currently has a 
neck disability.  Mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  So, in the absence of proof of present disability, he 
has no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


Entitlement to Service Connection for Left Ankle and 
Bilateral Hip Disabilities

Similarly, with regard to the veteran's reports of left ankle 
and hip pain, there is no evidence of a current disability in 
either case.  The report of the May 2005 VA examination 
indicates he had arthralgia (i.e. pain) in his left ankle and 
hips, 
but X-rays were negative.  The VA examiner stated:

It is likely that the arthralgias of the joints 
noted [ankles and hips] are the results of the 
rigors of service; however, at this time, while I 
believe them to represent an early degenerative 
process, there is no radiological evidence to 
support that contention.  It would not be 
unlikely that several years down the road these 
radiological changes may emerge.

In other words, although the VA examiner attributed the pain 
in the veteran's left ankle and hips to service, there is no 
evidence of a current disability (i.e.,  DJD).  As stated 
above - mere pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. at 285.  So these 
claims also must be denied.


Entitlement to Service Connection for Elevated Cholesterol/ 
Hyperlipidemia

The veteran is also seeking service connection for elevated 
cholesterol or hyperlipidemia.  The evidence of record 
indicates he was treated for high cholesterol both before and 
after his separation from service.  His most recent VAOPT 
records indicate he takes Simvastatin to control his 
cholesterol.

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see STEDMAN'S 
MEDICAL DICTIONARY 850 (27th ed. 2000) (defining hyperlipidemia 
as the presence of an abnormally large amount of lipids in 
the circulating blood).

In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See, 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule). The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
hyperlipidemia causes any impairment of earning capacity.  
While hyperlipidemia may be evidence of underlying disability 
or may later cause disability, service connection may not be 
granted for a laboratory finding.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. In 
the absence of proof of present disability there can be no 
valid claim." Brammer, 3 Vet. App. at 225 (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia.  So this claim must also be denied.


Benefit of the Doubt Doctrine

For the reasons outlined above, the claims for service 
connection for neck, left ankle, and bilateral hip 
disabilities, and elevated cholesterol must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for neck, left ankle, and 
bilateral hip disabilities, and elevated cholesterol are 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


